Citation Nr: 0844373	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-13 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
sinusitis, and if so, whether service connection is warranted 
for the claimed disability. 

2.  Entitlement to service connection for a neck disorder 
secondary to service-connected temporomandibular joint (TMJ) 
disease with degenerative joint disease.

3.  Entitlement to service connection for headaches secondary 
to service-connected TMJ disease with degenerative joint 
disease.

4.  Entitlement to service connection for memory loss to 
include as secondary to TMJ disease with degenerative joint 
disease.

5.  Entitlement to service connection for an ear disorder 
secondary to TMJ disease with degenerative joint disease.

6.  Entitlement to service connection for a back disorder 
secondary to TMJ disease with degenerative joint disease.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2005 and 
April 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In June 2008, the Board remanded these matters to the RO to 
schedule a Board hearing for the veteran.  

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO.  A transcript of the hearing is of record.

During the hearing, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  The additional 
evidence includes medical records concerning the veteran's 
physical condition.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800. 

The issues of entitlement to service for sinusitis, a neck 
disorder and headaches are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1999, the RO denied the claim of entitlement 
to service connection for sinusitis.  The veteran did not 
file a substantive appeal for this decision.

2.  Evidence associated with the claims file subsequent to 
the January 1999 rating decision is not material and does not 
raise a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
sinusitis.

3.  The competent medical evidence shows that the veteran is 
not diagnosed with memory loss.

4.  The competent medical evidence shows that the veteran is 
not diagnosed with an ear disorder, claimed as ear pain.

5.  The competent medical evidence shows that the veteran is 
not diagnosed with a back disorder.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision on the service-connected 
claim for sinusitis is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for sinusitis was not of record at the 
time of the January 1999 decision and relates to an 
unestablished fact necessary to substantiate the veteran's 
claim of entitlement to service connection for sinusitis.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).

3.  Memory loss was not incurred in or aggravated by active 
service and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  An ear disorder was not incurred in or aggravated by 
active service and it is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

5.  A back disorder was not incurred in or aggravated by 
active service and it is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

VCAA letters dated in August 2005 and November 2005 informed 
the appellant of what evidence was required to substantiate 
his claims for service connection for memory loss, an ear 
disorder and a back disorder.  These letters also informed 
him of his and VA's respective duties for obtaining evidence.  
The VCAA letters requested the veteran to provide any 
evidence in his possession and he was informed that it was 
ultimately his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government.  

However, the disability rating and the effective date portion 
of the duty to notify was satisfied subsequent to the initial 
AOJ decision by way of a letter sent to the veteran in July 
2006.  The Board finds that this error was not prejudicial to 
the veteran because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
the notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of the statement 
of the case issued in May 2007 after the notice was provided.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  For these reasons, it is not prejudicial 
to the veteran for the Board to proceed to decide this appeal 
as the timing error did not affect the essential fairness of 
the adjudication.  

In regards to the request to reopen the claim of entitlement 
to service connection for sinusitis, the Board notes that in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

In this case, the Board is granting in full the benefit 
sought on appeal.  Thus, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist in respect to the claim of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for sinusitis, such 
error was harmless and will not be further discussed.  

With regard to the duty to assist, the claims file contains 
service medical records, VA treatment reports, and a VA 
examination report.  The Board observes that the veteran was 
not provided a VA examination for his service connection 
claims for memory loss, an ear disorder and a back disorder.  
VA is required to provide an examination where the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but the evidence contains lay or medical evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, the veteran suffered an event, injury or disease 
in service, and there is an indication that the claimed 
symptoms are associated with the established event, disease 
or injury in service or for another service-connected 
disability.  See 38 C.F.R. § 3.59(c)(4).  The evidence of 
record does not show that the veteran has the claimed current 
disabilities and there is no indication of an association 
between an event or injury in service and the veteran's 
current symptoms.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Furthermore, there is no indication of an 
association between the veteran service-connected TMJ 
disorder and the claims for memory loss, an ear disorder and 
a back disorder.  Id.  Accordingly, the Board finds that VA 
is not required to provide the veteran with an examination 
for those claims.  

Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further available evidence not already of record.  
There is no other indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

II.  New and Material Evidence

An unappealed rating decision in January 1999 denied the 
veteran's claim of entitlement to service connection for 
sinusitis on the basis that the evidence did not show a 
current diagnosis of the claimed disability.  The relevant 
evidence of record at the time of the January 1999 rating 
decision consisted of service treatment records, VA treatment 
records, private treatment records, and two VA examinations 
dated in July 1998 and December 1998.  The veteran did not 
file a substantive appeal following the July 1999 statement 
of the case.  Therefore, the January 1999 rating decision is 
final based on the evidence of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Although the RO determined in April 2006 that new and 
material evidence was presented to reopen the claim of 
entitlement to service connection sinusitis, this decision is 
not binding on the Board.  The Board must first decide 
whether evidence has been received that is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) ( 
Board reopening is unlawful when new and material evidence 
has not been submitted).  Consequently, the Board will 
adjudicate the question of whether new and material evidence 
has been received.  

In July 2005, a claim to reopen the issue of entitlement to 
service connection for sinusitis was received.  Evidence of 
record received since the January 1999 rating decision 
includes private treatment records, VA treatment records and 
two VA examinations both dated in August 2005.  All of the 
evidence received since the January 1999 rating decision is 
considered "new" in that it was not of record at the time 
of the January 1999 rating decision.  In addition, the 
evidence is material as it shows that the veteran has a 
current sinus disability and indicates that it may be related 
to an injury that occurred in service.  Thus, the new 
evidence raises a reasonable possibility of substantiating 
the veteran's claim.  39 C.F.R. § 3.156(a).  Such evidence is 
so significant that it must now be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
veteran's claim of entitlement to service connection for 
sinusitis is reopened.  38 C.F.R. § 3.156(a).




III.  Merits of the Claims for Service Connection 

Memory Loss, Ear Disorder, and Back Disorder

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In order for the veteran to be entitled to service connection 
for memory loss, an ear disorder and a back disorder, the 
medical evidence must show a diagnosis of the claimed 
disabilities.  After a careful review of the record, the 
Board finds no competent medical evidence of a current 
diagnosis for memory loss, an ear disorder and a back 
disorder.  A private treatment record dated in January 2006 
noted that the veteran had persistent ear pain.  However, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001). 
  
The veteran asserts that he currently suffers from memory 
loss, an ear disorder and a back disorder.  Laypersons can 
provide an eyewitness account of a veteran's visible 
symptoms, such as in the case ear pain, back pain and 
problems with memory.  Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters such as an opinion that the veteran has a current 
memory disorder, ear disorder and back disorder or that his 
current pain is etiologically related to the veteran's 
service-connected TMJ have no probative value, because 
laypersons are not competent to offer medical diagnoses or 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 92, 94-95 
(1992).  The veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
veteran is not competent medical evidence and does not prove 
he has a current memory disorder, ear disorder, or back 
disorder.  

In the absence of competent medical evidence of the claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  The benefit of 
the doubt doctrine is not applicable in this case, because 
the preponderance of the evidence is against the claims for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Accordingly, without evidence of a current 
disability, the Board must find that the veteran's claims of 
entitlement to service connection for memory loss, an ear 
disorder and a back disorder are not warranted.


ORDER

1.  New and material evidence having been submitted, a claim 
of entitlement to service connection for sinusitis is 
reopened and the appeal is granted to that extent only.

2.  Entitlement to service connection for memory loss to 
include as secondary to service-connected TMJ disease with 
degenerative joint disease is denied.

3.  Entitlement to service connection for an ear disorder to 
include as secondary to service-connected TMJ disease with 
degenerative joint disease is denied.

4.  Entitlement to service connection for a back disorder to 
include as secondary to service-connected TMJ disease with 
degenerative joint disease is denied.


REMAND

After a careful review of the record, the Board finds that 
the issues of entitlement to service connection for 
sinusitis, headaches and neck pain must be remanded for 
additional development.  

The Board notes that the veteran underwent a VA dental 
examination in August 2005.  The RO requested the examiner to 
provide an opinion on whether the veteran's sinusitis is 
causally related or aggravated by the service-connected TMJ 
disease with degenerative joint disease.  The examiner 
provided a negative nexus opinion on whether the veteran's 
sinusitis was related to or aggravated by the TMJ disorder.  
However, the examiner noted that he could not rule out that a 
residual effect of a surgical extraction of tooth #14 during 
military service on the maxillary sinus.  The Board notes 
that the RO did not request an opinion on whether it was at 
least as likely as not that the veteran's sinusitis is 
related to an incident or injury during military service.  
Thus, the Board finds that a remand is necessary to determine 
if there is an etiological relationship between the veteran's 
current sinusitis and military service.  

In addition, the Board observes that in a January 2003 VA 
examination for TMJ the examiner provided an opinion that the 
veteran's degenerative joint disease of the TMJ most likely 
contributes to the veteran's neck and head pain.  As the 
examiner's opinion indicates that the veteran's current 
headaches and symptoms of neck pain are associated with the 
veteran's service-connected TMJ disorder, the Board has 
determined that a VA examination and opinion is necessary to 
make a decision on those claims.  See 38 C.F.R. § 
3.159(c)(4); McLendon v.  Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
a VA examination from an appropriate 
specialist to determine the etiology of 
the veteran's sinusitis.  All necessary 
and appropriate tests should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
sinus disorder found on examination is 
at least as likely than not (i.e., a 50 
percent or greater probability) related 
to the veteran's active military 
service to include the complications 
from a surgical extraction of tooth # 
14.  The examiner should provide a 
complete rationale for all conclusions 
reached.  Please send the claims folder 
to the examiner for review in 
conjunction with the examination.

2.	The RO should provide the veteran with 
a VA with a VA examination from an 
appropriate specialist to determine the 
etiology of the veteran's neck pain.  
All necessary and appropriate tests 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether the 
veteran has a neck disorder that is at 
least as likely than not (i.e., a 50 
percent or greater probability) 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected TMJ disease with degenerative 
joint disease.  The examiner should 
provide a complete rationale for all 
conclusions reached.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

3.	The RO should provide the veteran with 
a VA examination from an appropriate 
specialist to determine the etiology of 
the veteran's headaches.  All necessary 
and appropriate tests should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
"head pain" or headaches found on 
examination is at least as likely than 
not (i.e., a 50 percent or greater 
probability) proximately due to, the 
result of, or aggravated by the 
veteran's service-connected TMJ disease 
with degenerative joint disease.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for sinusitis, headaches, 
and a neck disorder.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, 
subject to current appellate procedure, 
the case should be returned to the 
Board for further consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


